Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant’s request for continued examination on 11/08/2021. Claims 2-21 have been examined and are pending herein. The Applicant’s remarks to the claims were fully considered with the results that follow. 
Response to Arguments
2.	Claim Rejections - 35 USC § 103: Claims 2-7, 11-18, and 21 were previously rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 2007/0204004 to Coyer, in view of U.S. Patent Publication No. 2012/0254457 to Condon. Claims 8 and 19 were previously rejected under 35 U.S.C. § 103 for being unpatentable over Coyer, in view of Condon, and further in view of U.S. Patent Publication No. 2011/0138433 to Whiteing. Claims 9, 10, and 20 were previously rejected under 35 U.S.C. § 103 as being unpatentable over Coyer, in view of Condon, and further in view of U.S. Patent Publication No. 2014/0373042 to Le Pelerin. The Applicant traverses these rejections. 
Applicant: The Applicant argues that Coyer and Condon do not teach or suggest "synchronizing[...] a first unicast content transmission and a second unicast content transmission with the 
multicast content transmission," as claimed.
Examiner: The Applicant' s arguments with respect to claim(s) 2-21 have been considered but are moot because a new reference is applied in the current rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 5-7, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coyer (U.S. Patent Publication 2007/0204004), in view of Condon (U.S. Patent Publication 2012/0254457), in further view of Gonder (U.S. Patent 10,531,161).

Regarding claims 2, 13 and 7, 18:
Coyer discloses one or more processors (Fig. 6);
 and a memory (Fig. 6) storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: 
send a multicast content transmission to a first device and a second device (Fig. 1 Transmission via multicast mechanism); 
determine a first content preference associated with the first device and a second content preference associated with the second device ([0026] and Figs. 1 and 2, communication network 20 comprises a media distribution system 22 operable to distribute a plurality of content 24 to a plurality of wireless devices 25-27, wherein at least some of the devices are operable to selectively execute and/or store selected content based on device user-specific personalization information.  In particular, the user-specific personalization information includes personalized content preference information; devices 25, 26, 27 media modules include personalized content preference descriptor), and 
send, to the first device based on the first content preference, a first unicast content transmission (Fig. 1 – personalized content preference descriptor, plurality of devices 25-27; [0029] the media distribution center may deliver the content in a one-to-one fashion); and 
send, to the second device based on the second content preference, a second unicast content transmission (Fig. 1 – personalized content preference descriptor, plurality of wireless devices 25-27; [0029] the media distribution center may deliver the content in a one-to-one fashion).
	Coyer fails to explicitly disclose, synchronize, based on a fragment identifier associated with the multicast content transmission, a first unicast content transmission and a second unicast content transmission with the multicast content transmission, wherein the first unicast content transmission comprises first content based on the first content preference, and wherein the second unicast content transmission comprises second content based on the second content preference.
	Condon discloses synchronize, based on a fragment identifier associated with the multicast content transmission, a first unicast content transmission and a second unicast content transmission with the multicast content transmission, wherein the first unicast content transmission comprises first content based on the first content preference, and wherein the second unicast content transmission comprises second content based on the second content preference. In [0036] When an original source provides multiple streams, the original source may provide these streams encoded with different attributes or with the inclusion of additional streams of information (additional audio channels, alternate audio channels, closed captioning). All of the media streams derived from the same media channel should be streamed out closely time-synchronized with each other to ensure consistent stream shifting when necessary. [0037] the original sources can encode splicing point markers into the media stream to indicate points in the data stream where it is safe to switch between streams for the same media channel. 
	Gonder is added for completion to the combination. Gonder discloses synchronize, based on a fragment identifier associated with the multicast content transmission, a first unicast content transmission and a second unicast content transmission with the multicast content transmission, wherein the first unicast content transmission comprises first content based on the first content preference, and wherein the second unicast content transmission comprises second content based on the second content preference ([Col. 23, Lines 4-23] Per step 318 of the method 300, the gateway 202 relieves the client from displaying .ts files associated with a unicast content stream, and from updating the unicast playlist. The gateway 202 instead creates a multicast stream with the same content having additional markers to indicate synchronization points in the packets which matches that of the packets in the unicast stream. The gateway 202 manipulates the one or more elementary stream playlists relating to requested content in order to transition the device from a unicast to a multicast delivery stream. The synchronization of the multicast stream with the current unicast stream uses markers within the content streams to re-generate the currently delivered unicast packets. At the same time, the gateway 202 utilizes a 5 second round-robin buffer to store the reconstituted unicast packets. Once synchronization is reached and the round-robin buffer has reached a high watermark, the gateway 202 stops forwarding the next .ts and playlist requests from the client to the network, and instead services the requests directly from the multicast stream). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine a multicast to plural devices, each having user content preferences, as taught above by Coyer, to include the teachings of Condon, for the purpose of  accommodating content requests without exceeding maximum incoming and outgoing data limits and satisfying the highest number of recipients while minimizing any increase in incoming or outgoing data volume (Condon [0002]), and for the purpose of  providing a system for use in a managed content delivery network to bridge multicast to unicast, so that the total network bandwidth consumption is significantly lower than a corresponding unicast-only delivery solution, yet which still provides improved quality of service and user viewing experience as compared to a multicast-only delivery solution (Gonder [Abstract]).

Regarding claims 3 and 14:
Coyer-Condon-Gonder discloses the multicast content transmission comprises a video stream (Coyer - Fig. 1 multicast mechanism), and wherein one or both of the first unicast content transmission or the second unicast content transmission comprise an audio stream (Coyer teaches unicast [0029] one-to one transmission; Condon teaches transmitting audio with the video in one stream [0017-0018]).  

Regarding claims 4 and 15:
Coyer-Condon-Gonder discloses receive the first content preference from the first device and receive the second content preference from the second device (Fig. 2 and [0026]).  

Regarding claims 5 and 16:
Coyer-Condon-Gonder discloses multicast and unicast transmission as described in claim 2 and 7, and Condon discloses synchronization by point markers that are encoded into the media streams, etc ([0036-0037]). Coyer-Condon teaches the first unicast content transmission and the second unicast content transmission are synchronized with the multicast content transmission (Condon [0036-0037] and Fig. 1).  Coyer discloses unicast and multicast transmissions [0029]).

Regarding claims 6 and 17:
Coyer-Condon-Gonder discloses generate, based on the first content preference, the first unicast content transmission; and generate, based on the second content preference, the second unicast content transmission (Fig. 1 – create and transport a multimedia content flow; [0029]).  

Regarding claims 11 and 21:
Coyer-Condon-Gonder teaches the first audio preference associated with the first device is based on user information stored on the first device, and wherein the second audio preference associated with the second device is based on user information stored on the second device (Coyer [ 0034] or Fig. 1).

Regarding claims 12:
Coyer-Condon-Gonder teaches wherein the first video content is associated with a first content source, and wherein one or both of the first audio content or the second audio content are associated with a second content source (Condon [0028] A stream controller is an intermediate data server, designed to receive switchable streams from one or more sources, and provide the streams as required to one or more clients.).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coyer (U.S. Patent Publication 2007/0204004), in view of Condon (U.S. Patent Publication 2012/0254457), in further view of Gonder (U.S. Patent 10,531,161), in further view of Whiteing (U.S. Patent Publication 2011/0138433).

Regarding claims 8 and 19:
Coyer-Condon-Gonder fail to explicitly teach determine textual content, wherein the textual content is packaged with the first video content and one or both of the first audio content or the second audio content.  
Whiteing teaches determine textual content, wherein the textual content is packaged with the first video content and one or both of the first audio content or the second audio content (Fig. 2 – secondary audio with both audio and video).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Coyer-Condon-Gonder, to include the determine textual content, wherein the textual content is packaged with the first video content and one or both of the first audio content or the second audio content, as taught by Whiteing, for the purpose of providing broadcasting and synchronizing video with a secondary audio program ([0016]).

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coyer (U.S. Patent Publication 2007/0204004), in view of Condon (U.S. Patent Publication 2012/0254457), in further view of Gonder (U.S. Patent 10,531,161), in further view of Le Pelerin (U.S. Patent Publication 2014/0373042).

Regarding claims 9 and 20:
Coyer-Condon-Gonder fail to explicitly teach the processor executable instructions that cause the apparatus to package the first audio content with the first video content for the first transmission further cause the apparatus to encrypt the first audio content and the first video content, and wherein the processor executable instructions that cause the apparatus to package the second audio content with the first video content for the second transmission further cause the apparatus to encrypt the second audio content and the first video content.
Le Pelerin discloses the processor executable instructions that cause the apparatus to package the first audio content with the first video content for the first transmission further cause the apparatus to encrypt the first audio content and the first video content, and wherein the processor executable instructions that cause the apparatus to package the second audio content with the first video content for the second transmission further cause the apparatus to encrypt the second audio content and the first video content. ([0020] video content and first algorithm) and the audio content is encrypted by a second device ([abstract] audio content encrypted with a second algorithm using system key). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Coyer-Condon-Gonder, to include the teachings of Le Pelerin, for the purpose of providing secure transmission of content, and preventing piracy and unauthorized use (Le Pelerin [0016]).

Regarding claim 10:
Coyer-Condon-Goner-Le Pelerin teaches  the first audio content and the first video content are decrypted at the first device, and wherein the second audio content and the first video content are decrypted at the second device ([Le Pelerin [0025-0026] secondary secure device being configured to receive the encrypted audio content data from the receiver and comprises a decryption device configured to decrypt the audio content data with the secret second algorithm by using the system key previously implemented in the secondary secure device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140118616 “Systems and Methods of Video Delivery to A Multilingual Audience” to Oughriss.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421